Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 4, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Amendments
           Applicant's amendments, filed March 4, 2021, is acknowledged. 
	Applicant has amended claims 1, 34, and 55.
	Claims 3-4, 6-7, 14, 17-33, 36-37, 39-40, 42, 45, 47-54, and 57-69 are cancelled.
	Claims 1-2, 5, 8-13, 15-16, 34-35, 38, 41, 43-44, 46, 55-56, 70-72 are pending.
Claims 1-2, 5, 8-13, 15-16, 34-35, 38, 41, 43-44, 46, 55-56, 70-72 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US16/23763 filed March 23, 2016, claiming priority based on U.S. Provisional Application No. 62/137,544 filed March 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on March 4, 2021 is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-2, 5, 8-13, 15-16, 34-35, 38, 41, 43-44, 46, 55-56, 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification does not reasonably provide enablement for a transgenic pig (swine) comprising a targeted genomic modification at the endogenous locus of any gene encoding a transmembrane protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The factors listed below have been considered in the analysis of enablement:
	(A)  The breadth of the claims;
	(B)  The nature of the invention;
	(C)  The state of the prior art;
	(D)  The level of one of ordinary skill;
	(E)  The level of predictability in the art;
	(F)  The amount of direction provided by the inventor;
	(G)  The existence of working examples; and
	(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	Nature of the Invention/Breadth of the claims: The claims are directed to transgenic pigs (swine) genetically modified at the endogenous locus of a “target gene”, wherein the target gene encodes a transmembrane protein. That is, the claims are directed to transgenic pigs genetically modified at the endogenous locus of any gene encoding a transmembrane protein. Thus the claims embrace a wide scope of transgenic pigs comprising a targeted genomic modification.
	Guidance of the Specification/ Existence of Working Examples: The specification does not exemplify any transgenic animal per se, and provides only a prophetic example demonstrating genetic alteration in swine. In particular, see Example 1 on page 45, “In this study, we will use SCNT to produce transgenic pigs with their endogenous pig IL- 3R gene modified to contain at least will also have the human IL-3R gene knocked in which will be expressed under the control of the pig native regulatory sequence of the pig IL-3R gene when the pig IL-3R gene is knocked out” (emphasis added). It is maintained that genetic alteration of any animal outside the scope of mice is not enabled for reasons that follow.
	State of the Art/Predictability of the Art: 
	Aigner et al. “Transgenic pigs as models for translational biomedical research” J Mol Med (2010) 88:653–664, discloses that somatic cell nuclear transfer (SCNT) is the only route to introduce targeted mutations into the pig genome and that the efficiency of cloning in pig is “low”, ranging between 0.5% and 5% offspring per transferred SCNT embryo. See page 656, col. 1.
	Loi et al. “A New, Dynamic Era for Somatic Cell Nuclear Transfer?” Trends in Biotechnology, Vol. 34, No. 10 (published online: 22 April 2016), discloses that “the current state of the art of using SCNT for animal multiplication is questionable”. Loi discloses that only 1 to 5 % of animals derived from the embryo transfer of cloned embryos develop into normal offspring and a “significant number” of embryos die during gestation due to abnormalities derived from incomplete nuclear reprogramming (NR). Loi further discloses that commercial application of SCNT technology in livestock (e.g. cattle, horses, and pigs) necessitates “the use of large numbers of reconstructed oocytes” to compensate for embryo losses. See page 792, last paragraph.
	In summary, the art recognizes various problems and unpredictibilities associated with SCNT technology, including low efficiency and high costs in time and material to produce viable offspring. While it is not asserted that transgenic non-mouse animals comprising a particular genetic modification can ever be made, the intent is to provide art-supported reasoning as to why the instant claims are not enabled. In view of the state of the art, particularly when considering the lack of guidance in the specification for any transgenic animal other than the a transgenic mouse, it would 
	The Amount of Experimentation Necessary: The teachings of the instant specification do not resolve the unpredictability in the art of creating swine comprising a genetic modification at the endogenous locus of any gene encoding a transmembrane protein, and considering the lack of teachings or guidance provided by the specification to overcome the art-recognized unpredictability of generating non-mouse animals with targeted genome modifications, and for the specific reasons cited above, it would have required undue experimentation for one of skill in the art to make and use the claimed transgenic swine.


Claim Rejections - 35 USC § 103
The prior rejections of the claims under 35 USC 103 are withdrawn. Applicant has amended independent claims 1, 34, and 55 to recite wherein the target gene encodes a transmembrane protein, necessitating new grounds of rejection.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 10-11, 13, 15-16, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 113:1440–1446 (2004); Alisky “Xenografts are an achievable breakthrough”, MEDICAL HYPOTHESES (2004) 63, 92–97; Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Domino et al. “Deficiency of Reproductive Tract α(1,2)Fucosylated Glycans and Normal Fertility in Mice with Targeted Deletions of the FUT1 or FUT2 α(1,2)Fucosyltransferase Locus” MOLECULAR AND CELLULAR BIOLOGY, 2001, Vol. 21, No. 24, p. 8336-8345; Wang et al. “The Transmembrane Domains of Ectoapyrase (CD39) Affect Its Enzymatic Activity and Quaternary Structure” Journal of Biological Chemistry, Volume 273, Issue 38, 1998, pages 24814-24821; Yang et al. “CD47 in xenograft rejection and tolerance induction”, Xenotransplantation 2010: 17: 267–273; and Ide et al. “Role for CD47-SIRPα signaling in xenograft rejection by macrophages” PNAS 2007, Vol. 104, No. 12, 5062-5066, of record in IDS.
Regarding claims 1-2, Hasan teaches a method of conditional gene replacement in transgenic mammals (see page 2442, col. 2, lines 1-3, “Targeting vectors were designed to conditionally replace mouse exon 18 with human exon 18”), comprising the steps of:
(a) inducing knockout of at least one conditional knockout allele of a target gene in the first species, wherein the knockout of the target gene results in expression of a transgene of the second species, the transgene being a homolog of the target gene of the first species, and wherein the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out (see Figure 1 on page 2442, “A cDNA insert containing mouse exons 18–
Examiner notes that, though not explicitly stated in Hasan’s disclosure, the ordinary artisan would have understood that the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out because the conditional replacement takes place downstream of WT mouse exons 1-17, as disclosed by Hasan, and therefore downstream of the native regulatory elements. See MPEP 2144.01.
Hasan does not teach providing a graft from the first species (i.e. the donor mammal) for transplant in the second species (i.e. the recipient mammal). 
Prior to the effective filing date of the instantly claimed invention, Koike is considered relevant prior art for teaching direct gene replacement of the mouse α(l,3)-galactosyltransferase (GT) gene with human α(l,2)-fucosyltransferase (FT) gene in transgenic mice (see Abstract and Figure 1 on page 149). Koike’s gene replacement strategy results in knockout of the mouse GT gene concomitantly with knock-in of the human FT gene, wherein after gene replacement the human FT gene is expressed under the control of the native regulatory elements of the targeted mouse GT gene. See Figure 1 and page 152, “Since the xenoreactive G antigens were identified, two methods have been demonstrated to date to modify the antigens of the animals. One method is to add the FT gene so as to compete with the GT gene on their precursors. … The other method used to modify the antigens of the animals is to knock out the GT gene by the homologous recombination knock-in, to solve the problems at one time. Generally, in the knock-in procedure, a gene of interest not only is targeted but another desired gene is also expressed at the targeted locus. … The result of homologous recombination of this replacing is a clean exchange of defined DNA fragment with no other DNA remaining at the target locus, and FT is regulated by the intrinsic genomic promoter”. 
Koike further teaches that the direct gene replacement strategy is “especially important in producing transgenic animals for the clinical application of xenografts into humans” (Abstract), and even suggests that the transgenic donor animal may be a pig (swine) (page 152, fourth full paragraph). Koike recognizes that (1) random integration of the transgene (gene of interest) into the donor animal genome and (2) the presence of an uncontrollable strong promoter that regulates the transgene both as factors potentially detrimental to the development of transgenic animals, and that the direct gene replacement strategy avoids these detrimental factors because (1) the transgene is knocked-in at the locus of the targeted (knocked-out) animal gene and (2) the transgene is expressed under control of the native regulatory elements of the targeted (knocked-out) animal gene. See page 148, col. 1, “We assumed that random integration of extraneous genes, including selectable marker genes with or without such uncontrollable regulatory sequences that enhance expression of the gene of interest, may be potentially detrimental to the development of possible transgenic animals, particularly in manipulation of carbohydrates [12]. To investigate whether α- galactosyl epitopes could be eliminated from such donor cells with minimum detrimental effects, we produced a DNA construct to replace the mouse GT gene with the human FT minigene at the GT locus. Although the construct is promoterless for the expression of FT, the FT gene should be regulated by the knock-in, to solve the problems at one time.” Examiner notes, as indicated above, Hansan’s direct gene replacement strategy achieves a transgenic animal wherein (1) the human transgene is integrated into the locus of the targeted homolog animal gene and (2) the human transgene is expressed under the control of the native regulatory elements of the targeted (knocked-out) animal gene. Thus, in view of Koike’s disclosure, the ordinary artisan would have understood that Hasan’s gene replacement strategy avoids potentially detrimental effects to the development of the transgenic animal caused by (1) random integration of the transgene into the donor animal genome and (2) the presence of an uncontrollable strong promoter that regulates the transgene because, as taught by Koike, (1) the transgene is knocked-in at the locus of the targeted (knocked-out) animal gene and (2) the transgene is expressed under control of the native regulatory elements of the targeted (knocked-out) animal gene.
In addition, prior to the effective filing date of the instantly claimed invention, Dwyer is considered relevant prior art for teaching production of transgenic donor mammals expressing a human transgene for use in xenotransplantation (see ABSTRACT, “In this study we examined the consequences of transgenic expression of human CD39 (hCD39) in mice”, and page 1445, col. 1, first full paragraph, “Our work suggests that hCD39, in addition to preventing induced thrombosis, confers a survival advantage to xenografts”). Dwyer further teaches that expression of human transgenes in donor mammals can have deleterious effects for the donor mammal (see “The hCD39 
In addition, prior to the effective filing date of the instantly claimed invention, Alisky is considered relevant prior art for teaching conditional activation of transgene expression for xenotransplantation, wherein a STOP sequence flanked by two LoxP sequences is knocked out by an inducible Cre recombinase, causing transgene expression (see page 94, col. 1-2, joining paragraph, “To use cre-recombinase for delayed gene activation, floxed stop codons are inserted in the middle of a gene prior to introduction in transgenic animals. The protein coded by the gene is not produced until the stop codon is excised by cre-recombinase … A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs … Once the drug is given, cre-recombinase is produced, the stop codon is excised, and the target gene is permanently switched on.”). Alisky further teaches that conditional activation of the transgene could be beneficial to the donor mammal (e.g. pig) if delaying transgene expression only to after transplantation circumvents deleterious effects to the donor mammal caused by the expression of the transgene (see Alisky page 94, “Thus, if overexpression of fas ligand or other proteins interfere with the fetal or neonatal development of pigs, inducible cre-recombinase excision of stop codons provides a means for expressing these proteins only after transplantation.”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to use the method of conditional gene replacement in transgenic mammals, as taught by Hasan, in a method of supplying a graft from a donor mammal of a first species for transplant in a recipient mammal of a second species, as taught by Koike, Dwyer, and Alisky, with a reasonable expectation of success because the method of conditional gene replacement taught by Hasan (i.e. the instantly recited method step (a) of claim 1) enables conditional recombination that switches expression of a target gene in the donor mammal to  galactosyl epitopes could be eliminated from such donor cells with minimum detrimental effects, we produced a DNA construct to replace the mouse GT gene with the human FT minigene at the GT locus. Although the construct is promoterless for the expression of FT, the FT gene should be regulated by the promoter of the intrinsic GT gene and H antigens should be expressed in place of G antigens, when integrated by a homologous recombination at the GT locus.” ; page 152, col. 2, “Based on these findings, we have explored possible ways to minimize the possible detrimental factors as follows: random integration of the extraneous genes of interest, the presence of an uncontrollable strong promoter that regulates a gene of interest, or selectable marker genes. Here we showed the third way to alternate the epitopes; gene replacement, in other words, knock-in, to solve the problems at one time.”).

Koike teaches that the first species is mouse and the second species is human (Abstract), but Koike also suggests that the donor animal (first species) is pig for xenotransplantation (page 152, fourth full paragraph). Alisky teaches that the first species (donor mammal) is swine and the second species (recipient mammal) is human (see ABSTRACT, “By introducing into donor pigs several different tolerance promoting genetic modifications there can be a synergistic effect to produce extended tolerance for xenografted organs in human recipients.”). Dwyer suggests using CD39 transgenesis for pig-to-human transplantation (see page 1445, col. 1, first full paragraph, “Our observations open up therapeutic possibilities for the use of porcine organs and cells transgenic for hCD39 in xenotransplantation, the success of which to date has been hampered by thrombotic complications.”).
With respect to the limitations that the transgene encodes a full-length homolog of the target gene of the first species, Hasan teaches that the transgene encodes only humanized exon 18 but that the remainder of the exons are wild-type mouse (Figure 1 on page 2442). In other words, Hasan does not use Cre-loxP-mediated recombination to replace the non-human target gene with a fully humanized transgene. Koike discloses that the replaced allele comprises the FT gene (transgene) Cre-loxP system, in mouse embryonic stem cells, to replace the mouse gene Cy1, which encodes the constant region of the heavy chain of IgG1 antibodies, with its human counterpart”). In the working example, depicted in Figure 2, Zou replaces the entire mouse target gene with its full-length human homolog transgene except for the exons encoding the transmembrane and cytoplasmic portions of the target gene in order to “minimize the danger of disturbing membrane expression and signaling of the humanized IgG1 in the mouse” (see page 1100, col. 1-2, joining paragraph). However, Figure 1 depicts the scheme of gene replacement through Cre-loxP based gene targeting, and conceptually shows the transgene fully replacing the target gene. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Koike and Zou, with a reasonable expectation of success because Zou teaches using Cre-loxP-mediated recombination for replacing a target gene with a transgene encoding a full-length homolog of the target gene (see Figure 1). An ordinary skilled artisan would be motivated to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Koike and Zou, because Koike, Dwyer, and Alisky teach that transgenic donor animals for providing grafts to humans in need thereof comprise 
Examiner further notes that Zou does not introduce the transgene with an artificial promoter. Therefore, though not explicitly stated by Zou, the ordinary artisan would have understood that the transgene expression must be under control of the native regulatory elements of the homolog target gene in order to achieve transgene expression. See MPEP 2144.01.
Koike reduces to practice the expression of the full-length human FT gene in mice (Figure 1 and page 148, col. 2, second full paragraph). The protein encoded by the FT gene is a transmembrane protein, as evidenced by Domino (page 8338, col. 2, “transmembrane segment of FUT2 … transmembrane segment of FUT1”). Dwyer reduces to practice the expression of the full-length human CD39 gene in mice (see Abstract; see page 1445, Methods, “Transgenic mice” section). CD39 is a transmembrane protein, as evidenced by Wang (see Abstract of Wang). Prior to the effective filing date of the instantly claimed invention, Yang is considered relevant prior art for teaching that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). In addition, prior to the effective filing date of the instantly claimed invention, Ide is considered relevant prior art for reducing to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would had a reasonable expectation of success in expressing full-length human genes encoding transmembrane proteins in porcine (swine) cells.
Regarding claim 5, Dwyer teaches that the transgene encodes a complement regulatory protein (see ABSTRACT, “In this study we examined the consequences of transgenic expression of human CD39 (hCD39) in mice.”, and INTRODUCTION, page 1440, lines 2-3, “CD39 is now recognized as a critical thromboregulatory molecule”). As indicated above, Yang teaches wherein the transgene encodes CD47. CD47 is a complement regulatory protein (see Ide, page 5063, col. 1, “CD47 inhibits both Fcγ and complement receptor-mediated phagocytosis”).
Examiner notes that the instant specification discloses the following: “Non-limiting examples of proteins encoded by the target genes (or the transgene) include … CD39” (page 28, second full paragraph).
Regarding claim 8, Hasan teaches that the conditional knockout allele is flanked by two LoxP sequences and is knocked out by a Cre recombinase (see Figure 1 on page 2442; see also page 2442, col. 2, “The targeting construct contained a cDNA sequence of wild-type (WT) mouse exons 18 –21, with a downstream phosphoglycerine kinase (PGK) promoter driving a neomycin (Neo) selection marker. The sequence was flanked by locus of X over P1 (LoxP) excision sites and followed by the human PER3 exon 18 … By applying tyrosine recombinase/locus of X (Cre-Lox) recombination, humanized knock-in (KI) and WT mice were created …”). Zou teaches that the conditional knockout allele is flanked by two LoxP sequences and is knocked out by a Cre recombinase (Figure 1). 
Hasan and Zou do not teach that the Cre recombinase is inducible. However, Alisky teaches conditional activation of transgene expression for xenotransplantation, wherein a STOP sequence flanked by two LoxP sequences is knocked out by an inducible Cre recombinase (see page 94, col. 1-2, joining paragraph, “To use cre-recombinase for delayed gene activation, floxed stop codons are inserted in the middle of a gene prior to introduction in transgenic animals. The protein coded by the gene is not produced until the stop codon is excised by cre-recombinase … A gene coding for 
Regarding claim 10, Alisky teaches that the inducible Cre recombinase is under control of an inducible promoter (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs”).
Regarding claim 11, Alisky teaches that the inducible promoter is induced by a drug (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs”).
Regarding claim 13, Alisky teaches that the drug is tetracycline or tamoxifen (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs”).
Regarding claim 15, Hasan discloses that the conditional knockout allele comprises a cDNA sequence of the wildtype target gene (see page 2442, col. 2, lines 3-8, “The targeting construct contained a cDNA sequence of wild-type (WT) mouse exons 18 –21 … The sequence was flanked by locus of X over P1 (LoxP) excision sites”). Hence, the conditional knockout allele of the target 
Regarding claim 16, Alisky teaches that the graft comprises cells, a tissue, or an organ selected from the group consisting of a heart, a kidney, a liver, a pancreas, or a lung (see page 95, col. 2, first full paragraph, “Building on the above studies, a blueprint can be constructed for a large-scale xenografting program to transplant human recipients with hearts, lungs, kidneys, livers, and pancreatic islets from genetically modified pigs.”). In addition, Dwyer teaches that the graft comprises cells, a tissue, or an organ from a heart (see page 1443, col. 2, first full paragraph, “hCD39 protects transgenic mouse cardiac grafts from Ab-mediated rejection. … We developed a mouse allograft model of xenograft rejection using recipients deficient in expression of galactose α1,3-galactose (αGal), the major porcine epitope recognized by the human immune system.”).
Regarding claim 70, Yang teaches that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the transgene, as taught by Hasan, with a transgene encoding human CD47, as taught by Yang, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Ide reduces practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). An artisan would be motivated to substitute the transgene, as taught by Hasan, with a transgene encoding human CD47, as taught by Yang, in order to minimize risk of donor 

Response to arguments: In papers filed March 4, 2021, Applicant argues that “the Office has improperly relied on hindsight and selectively chosen portions of the cited art while ignoring other portions for at least the following reasons” (page 9). See also page 11, “the Office impermissibly relies on Applicants' specification to arrive at the conditional knockout allele as recited in the claimed method”; page 13, “the Office has also not met its burden in proving that the POSA would be motivated to select the specific features present in the conditional knockout allele recited in the instant claims from the full length overexpression transgenes or the partial gene replacement constructs disclosed in the cited art, and combine these features to arrive at the claimed method because it has provided no basis in fact and/or technical reasoning other than information gleaned solely from Applicants' specification, which is impermissible hindsight”. Applicant’s remarks have been carefully considered, but are not found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the Examiner does not rely on, point to, or cite teachings found in Applicant’s disclosure to establish obviousness. The conclusion of obviousness is based on the combined teachings found in the prior art.

Applicant argues that “a person of ordinary skill in the art (POSA) would appreciate that Figure 1 of Zou merely describes a scheme for Cre-loxP-based gene targeting, and that Zou, in its entirety, not only fails to teach replacement of the target gene with a full-length homolog” (page 9). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner respectfully disagrees with Applicant’s characterization of the Zou reference. In the working example, Zou replaces the entire mouse target gene (Cγ1) with its full-length human homolog transgene except for the exons encoding the transmembrane and cytoplasmic portions of the target gene in order to “minimize the danger of disturbing membrane expression and signaling of the humanized IgG1 in the mouse” (see page 1100, col. 1-2, joining paragraph). However, Figure 1 of Zou conceptually depicts the replacement of the entire target gene with a full-length transgene, as opposed to a partial replacement. Thus, the ordinary artisan would have understood that Zou’s gene replacement strategy is applicable to complete (full) gene replacement, as opposed to only partial gene replacement.

Applicant argues that “Zou actually teaches away from replacing the full length target gene due to the dangers of disturbing membrane expression and signaling” (pages 9-10). See also pages 13-14 of Applicant’s remarks, e.g. “POSA relying on the cited art would be aware of this danger and, at best, be motivated to replace a portion of the target gene because Zou teaches away replacing a transmembrane protein with a full-length homologous transgene … inserting a full-length transmembrane protein could not be expected to work satisfactorily in view of Zou, which would have prevented any motivation to make the proposed modification to Hasan's construct by adding in Zou's alleged full length transmembrane protein”; page 15, “Thus, assuming arguendo that a POSA was somehow motivated to induce knockout of a target gene and express a full-length transgene, 
First, Zou’s working example is directed to replacement of the Cγ1 gene (see Figure 2). Thus, Zou’s teaching away from replacing the exons encoding the transmembrane and cytoplasmic portions of the γ1 chain in order to minimize the dangers of disturbing membrane expression and signaling is directed to replacement of the Cγ1 gene. The instant claims do not recite wherein the target gene is the Cγ1 gene. Rather, the independent claim embraces a broad genus of target genes that encode a “transmembrane protein”. Thus, Applicant’s argument is not found persuasive because Zou only teaches away from complete (full) replacement of the Cγ1 gene and does not teach away from complete (full) replacement of the broad genus of target genes that encode a “transmembrane protein”, as recited in the claims.
Second, Koike, Dwyer, and Alisky teach that transgenic donor animals for providing grafts to humans in need thereof comprise the full length human transgene (see Dwyer, page 1445, Methods, “Transgenic mice” section; see Alisky, page 94, col. 1). In particular, Koike reduces to practice the expression of the full-length human FT gene in mice (Figure 1 and page 148, col. 2, second full paragraph). The protein encoded by the FT gene is a transmembrane protein, as evidenced by Domino (page 8338, col. 2, “transmembrane segment of FUT2 … transmembrane segment of FUT1”). Dwyer reduces to practice the expression of the full-length human CD39 gene in mice (see Abstract; see page 1445, Methods, “Transgenic mice” section). CD39 is a transmembrane protein, as evidenced by Wang (see Abstract of Wang). Dwyer suggests the therapeutic possibilities of using CD39 transgenesis for pig-to-human transplantation (see page 1445, col. 1, first full paragraph, “Our observations open up therapeutic possibilities for the use of porcine organs and cells transgenic for hCD39 in xenotransplantation, the success of which to date has been hampered by thrombotic complications.”). In addition, Yang teaches that CD47 is 
Third, Zou was published in 1994, whereas the instant application has an effective filing date of March 24, 2015. Ide was published in 2007 and reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs), wherein the CD47 gene encodes a transmembrane protein (see Yang, page 268, first sentence). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would had a reasonable expectation of success in expressing full-length human genes encoding transmembrane proteins in porcine (swine) cells.

Applicant argues “even if Dwyer and Alisky teach a full-length transgene, it is within the context of overexpression and void of any teaching or suggestion to have the expression of a full-length homologous transgene be the result of knocking out a conditional knockout allele. Rather, it is only Applicants' application that teaches gene replacement with a full-length homologous transgene” (page 10). See also pages 14-15 of Applicant’s remarks, e.g. “a POSA following the cited induce knockout, let alone induce before providing a graft from the donor mammal”. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
First, Hasan teaches inducing knockout of at least one conditional knockout allele of a target gene in the first species, wherein the knockout of the target gene results in expression of a transgene of the second species, the transgene being a homolog of the target gene of the first species, and wherein the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out (see Figure 1 on page 2442). While Hasan does not use Cre-loxP-mediated recombination to replace the non-human target gene with a fully humanized transgene, both Dwyer and Alisky teach that genetic modification includes providing the full human transgene for xenotransplantation (see Dwyer, page 1445, Methods, “Transgenic mice” section; see Alisky, page 94, col. 1). In particular, Dwyer reduces to practice the expression of the full-length human CD39 gene in mice (see Abstract; see page 1445, Methods, “Transgenic mice” section). CD39 is a transmembrane protein, as evidenced by Wang (see Abstract of Wang). Dwyer suggests the therapeutic possibilities of using CD39 transgenesis for pig-to-human transplantation (see page 1445, col. 1, first full paragraph, “Our observations open up therapeutic possibilities for the use of porcine organs and cells transgenic for hCD39 in xenotransplantation, the success of which to date has been hampered by thrombotic complications.”). Thus, Dwyer provides the ordinary artisan with 
Second, Koike discloses that the replaced allele comprises the FT gene (transgene) from start codon to stop codon (Figure 1; see also page 148, col. 2, second full paragraph). That is, Koike discloses wherein the transgene encodes a full-length homolog of the target gene of the first species, under the broadest reasonable interpretation. Koike further teaches that the direct gene replacement strategy is “especially important in producing transgenic animals for the clinical application of xenografts into humans” (Abstract), and even suggests that the transgenic donor animal may be a pig (swine) (page 152, fourth full paragraph). Koike even recognizes that (1) random integration of the transgene (gene of interest) into the donor animal genome and (2) the presence of an uncontrollable strong promoter that regulates the transgene as factors potentially detrimental to the development of transgenic animals. Koike’s direct gene replacement strategy avoids these detrimental factors because (1) the transgene is knocked-in at the locus of the targeted (knocked-out) animal gene and (2) the transgene is expressed under control of the native regulatory elements of the targeted (knocked-out) animal gene. See page 148, col. 1, “We assumed that random integration of extraneous genes, including selectable marker genes with or without such uncontrollable regulatory sequences that enhance expression of the gene of interest, may be potentially detrimental to the development of possible transgenic animals, particularly in manipulation of carbohydrates [12]. To investigate whether α- galactosyl epitopes could be knock-in, to solve the problems at one time.” Examiner notes, as indicated above, Hansan’s direct gene replacement strategy achieves a transgenic animal wherein (1) the human transgene is integrated into the locus of the targeted homolog animal gene and (2) the human transgene is expressed under the control of the native regulatory elements of the targeted (knocked-out) animal gene. Thus, Koike provides the artisan in the field of xenotransplantation (i.e. methods of supplying a graft to a subject in need thereof) with clear motivation to knock-in the transgene of interest at the locus of the targeted homolog animal gene, wherein said knock-in results in the knockout of the targeted animal gene.
Third, Examiner notes that independent claims 34 and 55 are not directed to supplying a graft from the donor mammal of a first species for transplant into a recipient mammal of a second species.

Applicant argues that “Dwyer merely describes mice that overexpress human CD39 using an artificial promoter and says nothing about inducing knockout of a target gene and replacing it with a transgene under control of the native regulatory elements of the target gene” (page 10). See also page 14, “Dwyer, however, says nothing about inducing knockout of a target gene and before transplant, and would not have provided any motivation to induce knockout in the donor mammal before proving a graft for transplant”. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Dwyer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Dwyer teaches production of transgenic donor mammals expressing a human transgene for use in xenotransplantation (see ABSTRACT). Furthermore, Dwyer suggests using CD39 transgenesis for pig-to-human transplantation (see page 1445, col. 1, first full paragraph, “Our observations open up therapeutic possibilities for the use of porcine organs and cells transgenic for hCD39 in xenotransplantation, the success of which to date has been hampered by thrombotic complications.”).

Applicant argues that “Alisky also fails to teach or suggest gene replacement with a full-length homologous transgene because it only discloses artificial chromosomes or pigs transgenic for hCD55 and hCD59”. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Alisky is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Alisky teaches conditional activation of transgene expression for xenotransplantation, wherein a STOP sequence flanked by two LoxP sequences is knocked out by an inducible Cre recombinase, causing transgene expression (see page 94, col. 1-2, 

Applicant further argues that ‘Hasan teaches a method that involves inducing knockout ignores that Hasan's transgenic mice were created using a method that is inconsistent with how the subject application gives meaning to the term inducing knockout. The claimed method involves the active step of inducing knockout. The subject application teaches throughout that "long-term expression of human transgenes can be deleterious to the health of the donor animal" (see, e.g., p. 2, second paragraph; emphasis added), and teaches throughout that knock out of the target gene involves a genetic switch that is initiated by the user, post-natal. … Thus, it is clear from the teaching of the specification that inducing is something that is initiated by the user, post-natal. In contrast, Hasan involves "humanized knock-in (Kl) [mice] created by crossing homozygous C57BL/6 transgenic mice with mice on the same background that expressed Cre ubiquitoutly under the control of the PGK promoter at the ROSA26 locus" (see, e.g, Hasan, p. 2442, col. 2, second full paragraph). Further, even Zou's method is incongruous with how the subject application gives meaning to the term inducing knockout. Zou discloses that "mutant mice homozygous for both the CKR and CylR mutations were obtained by intercrossing" (see, e.g., Zou, p. 1102, col. 2, first full paragraph). Thus, the approach described in Hasan and Zou is inconsistent with how the subject application gives meaning to the term "inducing" because Hasan and Zou involve transgenic mice created by breeding rather than a genetic switch that is initiated by the user, post-natal’ (pages 10-induce knockout. As discussed above the claimed method involves the active step of actually inducing knockout, and it is evident from the specification that inducing knockout is not a constitutive event that occurs at the time of breeding. Yet, both Hasan and Zou describe knockout by breeding”. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
First, the independent claim does not recite the means by which knockout is induced in step (a). Cross-breeding (i.e. “crossing” or “intercrossing”) is an active method step performed by the artisan. In other words, the selective breeding of two animals (cross-breeding) is initiated by the artisan. Therefore, knockout induced by “crossing” or “intercrossing” is a “active” method step and reads on step (a) of the independent claim 1 under the broadest reasonable interpretation.
Second, the instant claims do not recite when knockout is induced in the donor animal. In other words, the instant claims do not recite (1) wherein inducing knockout is performed post-natal and (2) wherein the donor animal expresses the target (endogenous) gene for the majority of its lifetime.

Applicant argues “the cited art does not teach or suggest a full-length homologous transgene that is under control of the native regulatory elements of the target gene until after the target gene is knocked out. For example, both Figure 1 and Figure 2 of Zou illustrate introducing the human gene downstream of the endogenous gene. Accordingly, at best, Zou would result in a transgene that is expressed even before knockout of the target gene is induced. Similarly, as discussed above, the after the target gene is knocked out” (pages 11-12). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
First, MPEP 2144.01 instructs, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom”. In Hasan’s disclosure, the ordinary artisan would have understood that the transgene is expressed under control of the native regulatory elements of the target gene after the target gene is knocked out because the conditional replacement takes place downstream of WT mouse exons 1-17 (Figure 1), and therefore downstream of the native regulatory elements. Likewise, Zou does not introduce the transgene with an artificial promoter, and therefore the ordinary artisan would have understood that the transgene expression must be under control of the native regulatory elements of the target gene in order to achieve transgene expression. In summary, the ordinary artisan would have understood that the transgene is expressed by the native regulatory elements of the target gene after knockout of the target gene. In other words, both Hasan and Zou teach performing knockout of a target gene (a first gene) to achieve expression of a transgene (a second gene), as recited in step (a) of claim 1. Furthermore, Koike discloses that the full-length homolog transgene is expressed under the control of the native regulatory elements of the target gene after knockout of the target gene. See Figure 1 knock-in, to solve the problems at one time. Generally, in the knock-in procedure, a gene of interest not only is targeted but another desired gene is also expressed at the targeted locus. … The result of homologous recombination of this replacing is a clean exchange of defined DNA fragment with no other DNA remaining at the target locus, and FT is regulated by the intrinsic genomic promoter”. 
Second, Koike, Dwyer, and Alisky teach that transgenic donor animals for providing grafts to humans in need thereof comprise the full length human transgene (see Dwyer, page 1445, Methods, “Transgenic mice” section; see Alisky, page 94, col. 1; see Koike, Figure 1 and page). In particular, Koike reduces to practice the expression of the full-length human FT gene in mice (Figure 1 and page 148, col. 2, second full paragraph). The protein encoded by the FT gene is a transmembrane protein, as evidenced by Domino (page 8338, col. 2, “transmembrane segment of FUT2 … transmembrane segment of FUT1”). Dwyer reduces to practice the expression of the full-length human CD39 gene in mice (see Abstract; see page 1445, Methods, “Transgenic mice” section). CD39 is a transmembrane protein, as evidenced by Wang (see Abstract of Wang). Dwyer suggests the therapeutic possibilities of using CD39 transgenesis for pig-to-human transplantation (see page 1445, col. 1, first full paragraph, “Our observations open up therapeutic possibilities for the use of porcine organs and cells transgenic for hCD39 in xenotransplantation, the success of 
Third, with respect to Applicant’s remark that “both Figure 1 and Figure 2 of Zou illustrate introducing the human gene downstream of the endogenous gene. Accordingly, at best, Zou would result in a transgene that is expressed even before knockout of the target gene is induced”, Figures 1-2 of Zou do not illustrate introducing the human gene (transgene) “downstream” (i.e. towards the 3’ end) of the endogenous gene (target gene). Rather, Figures 1-2 of Zou illustrate introducing the human gene (transgene) upstream (i.e. towards the 5’ end) of the endogenous gene (target gene). Nonetheless, the instant claims do not recite whether the transgene is upstream or downstream of the target gene prior to step (a) of claim 1. Moreover, the instant claims do not preclude expression of the transgene prior to step (a) of claim 1. Rather, under the broadest reasonable interpretation, the claims merely require transgene expression to occur (knock-in) after knocking-out the target gene. Examiner further notes that the conclusion of obviousness relies on Hasan’s teaching that the 

Applicant argues ‘Not even Hasan's transgene can be construed to result in the specific conditional knockout allele as recited in the claimed method … Hasan's is directed to a "humanized knock-in (KI)" in which "targeting vectors were designed to conditionally replace mouse exon 18 with human exon 18" (Hasan, p. 2442, col. 2, first full sentence)’ (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner respectfully disagrees with Applicant’s characterization of the Hasan disclosure. In Figure 1, Hasan discloses: “A cDNA insert containing mouse exons 18–21 was inserted between 2 LoxP excision sites in mouse intron 17, replacing exon 18. After the second LoxP excision site, the human exon 18 … replaced mouse exon 18, followed by mouse intron 18 and the subsequent WT mouse homology arm sequence … [before conditional gene replacement] transgenic individuals express mRNA containing WT mouse exons 1–17, followed by the cDNA-coded WT exons 18– 21 … after Cre-Lox recombination [i.e. after conditional gene replacement], humanized mice also express WT mouse exons 1–17, now followed by human exon 18 and WT mouse exons 19–21”. In other words, Hasan knocks-out mouse exon 18 while concomitantly knocking-in human exon 18. Under the broadest reasonable interpretation, the instant claims encompass wherein the target gene is knocked-out and the transgene is knocked-in concomitantly.

Applicant argues “the resulting construct of Hasan combined with Zou, Alisky, or Dwyer would either yield a full-length homolog inserted in the middle of the endogenous gene thereby producing a fusion protein that is not a full-length homologous transgene (using Hasan and inserting after the target gene is knocked out (using the disclosure of Zou, Alisky, and Dwyer).” (page 12). Applicant’s remarks have been carefully considered, but are not found persuasive. 
First, with respect to Applicant’s remark that “the resulting construct of Hasan combined with Zou, Alisky, or Dwyer would either yield … a full-length homologous transgene that is not under control of the native regulatory elements of the target gene until after the target gene is knocked out (using the disclosure of Zou, Alisky, and Dwyer)”, it is unclear what Applicant is arguing. The remark indicates that combining Hasan with Zou, Alisky, and Dwyer would result in a construct of a full-length homologous transgene under control of the native regulatory elements of the target gene after inducing knockout of the target gene. The remark is confused because it indicates agreement with Examiner’s conclusion of obviousness even though Applicant is clearly arguing against said Examiner’s position. Nonetheless, the instant claims do not recite wherein the transgene is under control of the native regulatory elements before step (a) of claim 1 (i.e. before the target gene is knocked-out).
With respect to Applicant’s remark that “the resulting construct of Hasan combined with Zou, Alisky, or Dwyer would either yield a full-length homolog inserted in the middle of the endogenous gene thereby producing a fusion protein that is not a full-length homologous transgene (using Hasan and inserting a full length protein instead of a single exon)”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Applicant’s argument misconstrues the Examiner’s 

Applicant argues “the Office does not provide any basis in fact and/or technical reasoning for why a person of ordinary skill in the art (POSA) would be motivated to perform the claimed method using the conditional knockout allele with the exact configuration as recited in the claimed methods. … Yet, this not only ignores what the cited references disclose in their entirety, but it also fails to provide any basis in fact and/or technical reasoning for why the knockout allele would be constructed with the precise configuration such that inducing knockout results in expression of a full-length homologous transgene of the second species that is under control of the native regulatory elements of the target gene” (pages 12-13). Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Examiner respectfully disagrees with Applicant’s assertions. Throughout this Office Action, Examiner has clearly set forth motivation to combine the teachings of the cited prior art based what is disclosed in the prior art. With respect to Applicant’s remarks to the “exact configuration” and “precise configuration” of the construct recited in the claims, Examiner notes that, although the claims are interpreted in light of the functional terms. That is, the claim does not recite an “exact” or “precise” configuration of the construct. Rather, the claim requires a construct configured to express a transgene under the control of the native regulatory elements of a target gene when knockout of the target gene is induced. The claim does not recite (1) where the transgene, target gene, and native regulatory elements are positioned with respect to each other, (2) the elements of the construct that enable inducible knockout of the target gene, and (3) the structure that results in transgene expression after knockout of the target gene. Overall, the independent claim 1 embraces any solution (any construct structure) that achieves the recited functional language.

Applicant further argues ‘While Alisky appears to disclose using inducible cre-recombinase excision in the setting of xenotransplantation, a careful reading indicates that Alisky's use is to induce expression (not knockout) of a gene only after transplantation. For example, Alisky describes inserting floxed stop codons in the middle of a gene and using "inducible cre-recombinase excision of stop codons [as] a means for expressing these proteins only after transplantation" ’. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Examiner respectfully disagrees with Applicant’s characterization of the Alisky reference. Alisky teaches that conditional activation of the transgene could be beneficial to the donor mammal if delaying transgene expression only to after transplantation circumvents deleterious effects to the donor mammal caused by the expression of the transgene (see Alisky page 94, "Thus, if overexpression of fas ligand or other proteins interfere with the fetal or neonatal development of pigs, inducible cre-recombinase excision of stop codons provides a means for expressing these proteins only after transplantation."). It is clear from the Alisky disclosure that the transgene is 

Applicant further argues that “the disclosure of Yang does not complement the combined disclosure of the cited references to cure the deficiencies discussed above regarding Hasan, Dwyer, Alisky, and Zou. For example, although Yang appears to disclose transgenic expression of mouse CD47 on porcine cells, the studies cited by Yang [Wang and Ide] involve in vitro plasmid-mediated overexpression of CD47. Accordingly, Yang does not teach or suggest inducing knockout of porcine CD47 in the donor mammal (i.e. in vivo) using a conditional knockout allele and replacing it with a full-length CD47” (page 18). See also page 19, “Further, Yang's overexpression of CD47 does not provide a POSA with any motivation to perform the method as claimed, in view of Zou. Yang discloses that "CD47 (also known as integrin-associated protein) is a member of the lg superfamily with a single extracellular lg domain followed by five transmembrane segments that is ubiquitously expressed on most cells and interacts functionally with integrins" (see, e.g., Yang p. 268, col. 1, first paragraph). Thus, Yang discloses CD47 is a transmembrane protein. However, Zou discloses that when inducing gene replacement of a transmembrane protein with a homologous (see, e.g., Zou, p. 1100, first full paragraph bridging col. 1 and 2)”. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Yang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
First, Zou’s working example is directed to replacement of the Cγ1 gene (see Figure 2). Thus, Zou’s teaching of not replacing the exons encoding the transmembrane and cytoplasmic portions of the γ1 chaiNn in order to minimize the dangers of disturbing membrane expression and signaling is directed to replacement of the Cγ1 gene. The instant claims do not recite wherein the target gene is the Cγ1 gene. Rather, the independent claim embraces a broad genus of target genes that encode a “transmembrane protein”. Thus, Applicant’s argument is not found persuasive because Zou only teaches away from complete (full) replacement of the Cγ1 gene and does not teach away from complete (full) replacement of the broad genus of target genes that encode a “transmembrane protein”, as recited in the claims.
Second, Yang provides clear motivation for expressing CD47 in the donor mammal (i.e. in vivo). Yang teaches that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). In addition, prior to the effective filing date of Ide reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would had a reasonable expectation of success in expressing full-length human CD47 gene in porcine (swine) cells.
Third, the independent claim does not recite wherein the transgene encodes CD47. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 2014 Jun; 28(6): 2441–2454 (first published Feb 2014); Koike et al. “Direct gene replacement of the mouse α(l,3)-galactosyltransferase gene with human α(l,2)-fucosyltransferase gene: Converting α-galactosyl epitopes into H antigens” XENOTRANSPLANTATION 1997, 4:147-153; Dwyer et al. “Thromboregulatory manifestations in human CD39 transgenic mice and the implications for thrombotic disease and transplantation”, J. CLIN. INVEST. 113:1440–1446 (2004); Alisky “Xenografts are an achievable breakthrough”, MEDICAL HYPOTHESES (2004) 63, 92–97; Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Domino et al. “Deficiency of Reproductive Tract α(1,2)Fucosylated Glycans and Normal Fertility in Mice with Targeted Deletions of the FUT1 or FUT2 α(1,2)Fucosyltransferase Locus” MOLECULAR AND CELLULAR BIOLOGY, 2001, Vol. 21, No. 24, p. 8336-8345; Wang et al. “The Transmembrane Domains of Ectoapyrase (CD39) Affect Its Enzymatic Activity and Quaternary Structure” Journal of Biological Chemistry, Volume 273, Issue 38, 1998, pages 24814-24821; Yang et al. “CD47 in xenograft rejection and tolerance induction”, Xenotransplantation 2010: 17: 267–.
Regarding claim 9, Hasan, Alisky, and Zou do not disclose the sequence of LoxP. However, prior to the effective filing date of the instantly claimed invention, Vile discloses that the LoxP sequence is 5'-ATAACTTCGTATAGCATACATTATACGAAGTTAT-3', which is identical to SEQ ID NO:1 of the instant application (see Vile, [0172] The Cre system utilizes the Cre recombinase, which is a 38 lI<a protein, and two 34 bp recombinase target sites, termed loxP (5'-ATAACTTCGTATAGCATACATTATACGAAGTTAT-3'). Recombination can occur between directly repeated loxP sites on the same molecule to excise the intervening DNA segment.). Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the undisclosed LoxP sequences, as taught by Hasan and Alisky, with SEQ ID NO: 1, as taught by Vile, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute the undisclosed LoxP sequences, as taught by Hasan and Alisky, with SEQ ID NO: 1, as taught by Vile, because Vile teaches that SEQ ID NO: 1 encodes the LoxP sequence.

Response to arguments: In arguments filed September 3, 2020, Applicant argues that Vile “does not complement the combined disclosure of the cited references” and “says nothing about inducing knockout of a transmembrane protein, and where the knockout of the target gene results in expression of a full-length homologous transgene of the second species.” (page 16). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Vile is nonanalogous art, it has been held that a prior art reference must either be in In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vile is considered relevant prior art for teaching LoxP sequences identical to SEQ ID NO: 1 (see Vile, [0172], The Cre system utilizes the Cre recombinase, which is a 38 lI<a protein, and two 34 bp recombinase target sites, termed loxP (5'-ATAACTTCGTATAGCATACATTATACGAAGTT AT-3').


	 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 2014 Jun; 28(6): 2441–2454 (first published Feb 2014); Koike et al. “Direct gene replacement of the mouse α(l,3)-galactosyltransferase gene with human α(l,2)-fucosyltransferase gene: Converting α-galactosyl epitopes into H antigens” XENOTRANSPLANTATION 1997, 4:147-153; Dwyer et al. “Thromboregulatory manifestations in human CD39 transgenic mice and the implications for thrombotic disease and transplantation”, J. CLIN. INVEST. 113:1440–1446 (2004); Alisky “Xenografts are an achievable breakthrough”, MEDICAL HYPOTHESES (2004) 63, 92–97; Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Domino et al. “Deficiency of Reproductive Tract α(1,2)Fucosylated Glycans and Normal Fertility in Mice with Targeted Deletions of the FUT1 or FUT2 α(1,2)Fucosyltransferase Locus” MOLECULAR AND CELLULAR BIOLOGY, 2001, Vol. 21, No. 24, p. 8336-8345; Wang et al. “The Transmembrane Domains of Ectoapyrase (CD39) Affect Its Enzymatic Activity and Quaternary Structure” Journal of Biological Chemistry, Volume 273, Issue 38, 1998, pages 24814-24821; Xenotransplantation 2010: 17: 267–273; and Ide et al. “Role for CD47-SIRPα signaling in xenograft rejection by macrophages” PNAS 2007, Vol. 104, No. 12, 5062-5066, of record in IDS, as applied to claims 1-2, 5, 8, 10-11, 13, 15-16, and 70 above; and in further view of Schnutgen et al. “Engineering Embryonic Stem Cells with Recombinase Systems”, METHODS IN ENZYMOLOGY, Vol. 420:100-136, 2006.
Regarding claim 12, Alisky does not teach that the Cre recombinase is induced by translocating to the nucleus of a cell upon addition of a drug. Prior to the effective filing date of the instantly claimed invention, Schnutgen is considered relevant prior art for teaching an inducible Cre recombinase that is induced by translocating to the nucleus of a cell upon addition of a drug (see pages 103-104, joining paragraph, “The most popular method for temporal regulation of recombination is based on expression of the SSR [site-specific recombinase] fused to a steroid receptor ligand‐binding domain (LBD; Logie and Stewart [1995]). In the absence of ligand binding to the LBD, the fusion protein is cytoplasmic. Binding of a ligand triggers recombination, because it permits translocation to the nucleus. … The most popular application of the SSR–LBD strategy in the mouse uses the fusion of a mutated estrogen receptor LBD to Cre, called CreER(T2)”). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an inducible Cre recombinase that is under the control of an inducible promoter, as taught by Alisky, with an inducible Cre recombinase that is induced by translocating to the nucleus of a cell upon addition of a drug, as taught by Schnutgen, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute an inducible Cre recombinase that is under the control of an inducible promoter, as taught by Alisky, with an inducible Cre recombinase that is induced by translocating to the nucleus of a cell upon addition of a ‐binding domain”).

Response to arguments: In arguments filed September 3, 2020, Applicant argues that “Schnutgen does not complement the combined disclosure of the cited references to cure the deficiencies discussed above regarding Hasan, Dwyer, Alisky, and Zou” and “Schnutgen's alleged disclosure that Cre recombinase can be induced by translocating to the nucleus of a cell upon addition of a drug, provides no suggestion or motivation to induce knockout of at least one conditional knockout allele of a gene that encodes a transmembrane protein in the donor mammal, where the knockout of the target gene results in expression of a full-length homologous transgene of the second species that is under control of the native regulatory elements of the target gene” (page 17). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Schnutgen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schnutgen is considered relevant prior art for teaching an inducible Cre recombinase that is induced by translocating to the nucleus of a cell upon addition of a drug (see pages 103-104, joining paragraph, “The most popular method for temporal regulation of recombination is based on expression of the SSR [site-specific recombinase] fused to a steroid receptor ligand‐binding domain (LBD; Logie and Stewart [1995]). In the absence of ligand binding .


Claims 34-35, 38, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 2014 Jun; 28(6): 2441–2454 (first published Feb 2014); in view of Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Prather et al., “Genetically Engineered Pig Models for Human Diseases”, ANNU. REV. ANIM. BIOSCI. 2013. 1:203–219; Yang et al. “CD47 in xenograft rejection and tolerance induction”, Xenotransplantation 2010: 17: 267–273; and Ide et al. “Role for CD47-SIRPα signaling in xenograft rejection by macrophages” PNAS 2007, Vol. 104, No. 12, 5062-5066, of record in IDS
Regarding claims 34-35, Hasan teaches a transgenic mammal of a first mammalian species (see page 2442, col. 1, second full paragraph, “We created 2 separate transgenic mouse lines expressing the human 4- and 5-repeat of the PER3 VNTR”), comprising:
a) at least one conditional knockout allele of a target gene of the first mammalian species, at its natural genomic locus of the mammal, and
b) a transgene of a second mammalian species, wherein the transgene is a homolog of the target gene of the first mammalian species, wherein the transgene is located downstream from the conditional knockout allele of the target gene, and wherein the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out.

Examiner notes that, though not explicitly stated in Hasan’s disclosure, the ordinary artisan would have understood that the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out since the conditional replacement takes place downstream of WT mouse exons 1-17, as disclosed by Hasan, and hence downstream of the native regulatory elements). See MPEP 2144.01.
With respect to the limitation that the transgene encodes a full-length homolog of the target gene of the first species, Hasan teaches that the transgene encodes only humanized exon 18 but that the remainder of the exons are wild-type mouse (Figure 1 on page 2442). In other words, Hasan does not use Cre-loxP-mediated recombination to replace the non-human target gene with a fully humanized transgene. Prior to the effective filing date of the instantly claimed invention, Zou is considered relevant prior art for teaching Cre-loxP-mediated recombination for gene replacement (see ABSTRACT, “We used the Cre-loxP system, in mouse embryonic stem cells, to replace the mouse gene Cy1, which encodes the constant region of the heavy chain of IgG1 antibodies, with its human counterpart”). In the working example, depicted in Figure 2, Zou replaces the entire mouse target gene with its full-length human homolog transgene except for the exons encoding the transmembrane and cytoplasmic portions of the target gene in order to “minimize the danger of prima facie obvious to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Zou, with a reasonable expectation of success because Zou teaches using Cre-loxP-mediated recombination for replacing a target gene with a transgene encoding a full-length homolog of the target gene (see Figure 1). An ordinary skilled artisan would be motivated to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Zou, in order to fully humanize the target gene.
Examiner further notes, Zou does not introduce the transgene with an artificial promoter. Therefore, though not explicitly stated by Zou, the ordinary artisan would have understood that the transgene expression must be under control of the native regulatory elements of the homolog target gene in order to achieve transgene expression. See MPEP 2144.01.
The instant claims require that the transgenic (donor) animal is swine. As discussed in this Office action under 35 USC 112(a), the instant specification does not exemplify any transgenic animal per se, and provides only a prophetic example demonstrating genetic alteration in swine. Therefore, the totality of enablement and operability of the instant invention depends entirely on the prior art. Accordingly, Examiner’s conclusion of obviousness (rejection) under 35 USC 103 is as enabled as the instantly claimed invention. The Patent Office does not have the facilities or means to test the enablement and operability of the instantly claimed invention, and accordingly rejection of the claims under both 35 USC 112(a) and 35 USC 103, as set forth in this Office action, is considered appropriate.
prima facie obvious to one of ordinary skill in the art to substitute a transgenic mouse, as taught by Hasan, with a transgenic swine, as taught by Prather. An artisan would be motivated to substitute a transgenic mouse, as taught by Hasan, with a transgenic swine, as taught by Prather, because swine could serve as better models of human diseases (for example, see page 213, last full paragraph, “Unlike the mouse model expressing the same transgene, these pigs presented apoptotic neurons (exhibiting DNA fragmentation) in their brains. … This is another example in which the pig model may be the most appropriate model for HD; in contrast to the mouse, the pig exhibits DNA fragmentation and apoptotic neurons in the brain that are typical of those observed in humans.”).
Prior to the effective filing date of the instantly claimed invention, Yang is considered relevant prior art for teaching that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). Prior to the effective filing date of the instantly claimed invention, Ide is considered relevant prior art for reducing to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). Therefore, prior to the effective filing date of the instantly claimed invention, it prima facie obvious to one of ordinary skill in the art to substitute the transgene, as taught by Hasan, with a full-length transgene encoding human CD47 (transmembrane protein), as taught by Yang and Ide, with a reasonable expectation of success because Ide reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). An artisan would be motivated to substitute the transgene, as taught by Hasan, with a full-length transgene encoding human CD47 (transmembrane protein), as taught by Yang and Ide, in order to minimize risk of donor transplant rejection by the recipient’s immune system (Yang, pages 268-269, joining paragraph, “The findings discussed above demonstrate that the interspecies incompatibility of CD47 is an important mechanism that triggers phagocytosis of xenogeneic cells. … Thus, transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation”).
Regarding claim 38, as indicated above, Yang teaches wherein the transgene encodes CD47. CD47 is a complement regulatory protein (see Ide, page 5063, col. 1, “CD47 inhibits both Fcγ and complement receptor-mediated phagocytosis”).
Regarding claim 71, as indicated above, Yang teaches wherein the transgene encodes CD47. 

Response to arguments: Applicant argues “Hasan and Zou do not teach or suggest the conditional knockout allele with the exact configuration involving a transgene that encodes a full-length homolog of the target gene when the target gene encodes a transmembrane protein because Zou actively discourages using the entire full-length homologous transgene and Hasan only involves replacement of a single exon. … Zou discloses that there is danger in using a full-length transgene that encodes a transmembrane protein because the non-native transmembrane and cytoplasmic portions of the homologous transgene can disturb membrane expression and signaling of the transmembrane protein (see, e.g., Zou, p. llOO, first full paragraph bridging col. I and 2). Thus, a 
First, Zou’s working example is directed to replacement of the Cγ1 gene (see Figure 2). Thus, Zou’s teaching away from replacing the exons encoding the transmembrane and cytoplasmic portions of the γ1 chain in order to minimize the dangers of disturbing membrane expression and signaling is directed to replacement of the Cγ1 gene. The instant claims do not recite wherein the target gene is the Cγ1 gene. Rather, the independent claims embrace a broad genus of target genes that encode a “transmembrane protein”. Thus, Applicant’s argument is not found persuasive because Zou only teaches away from complete (full) replacement of the Cγ1 gene and does not teach away from complete (full) replacement of the broad genus of target genes that encode a “transmembrane protein”, as recited in the claims.
Second, Yang and Ide teach that transgenic donor animals for providing grafts to humans in need thereof comprise the full length human transgene. In particular, Yang teaches that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). Cited by Yang, Ide reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). In summary, while Hansan only performs partial replacement of the target gene with the transgene, Figure 1 of Zou conceptually shows complete (full-length) replacement of the target gene with the transgene, 
Third, Zou was published in 1994, whereas the instant application has an effective filing date of March 24, 2015. Ide was published in 2007 and reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs), wherein the CD47 gene encodes a transmembrane protein (see Yang, page 268, first sentence). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would had a reasonable expectation of success in expressing full-length human genes encoding transmembrane proteins in porcine (swine) cells.
With respect to Applicant’s remarks to the “exact configuration” of the construct recited in the claims, Examiner notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The construct recited in the independent claim 34 and 55 is defined largely in functional terms. That is, besides required that the transgene is located “downstream” of the conditional knockout allele, the claim does not recite an “exact” or “precise” configuration of the construct. Rather, the claim requires a construct configured to express a transgene under the control of the native regulatory elements of a target gene when knockout of the target gene is induced. The claim does not recite (1) the elements of the construct that enable inducible knockout of the target gene, and (2) the structure that results in transgene expression after knockout of the target gene. Overall, the independent claims 34 and 55 embrace any solution (any construct structure) that achieves the recited functional language as long as the transgene is located “downstream” of the conditional knockout allele prior to knockout. Examiner further notes that independent claim 1 does not recite wherein the transgene is located “downstream” of the conditional knockout allele.

Applicant further argues that “the portion of Prather cited by the Office appears to describe gene knockouts in pigs for modeling Huntington's Disease (HD), Prather fails to teach or suggest anything that refutes Zou's teaching away of a conditional knockout allele with the exact configuration involving a trans gene that encodes a full-length homolog of the target gene, when the target gene encodes a transmembrane protein. For example, Prather's discussion of HD models in pigs involves introduction of various poly-glutamine (polyQ) tracks” (pages 21-22). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Prather is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Prather teaches wherein the transgenic mammal is pig (swine), as opposed to mouse. An artisan would be motivated to substitute a transgenic mouse, as taught by Hasan, with a transgenic swine, as taught by Prather, because swine could serve as better models of human diseases. Independent claims 34 and 55 do not preclude wherein the transgenic mammal is used as a model of Huntington’s disease (HD). That is, independent claims 34 and 55 do not require that the transgenic mammal is used to provide a graft to a recipient mammal (e.g. human).

Applicant argues ‘Yang's alleged disclosure that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation," says nothing about generating the transgenic pig as claimed (i.e., a pig with a full-length CD47 of a different species downstream from (i.e., a pig with a full-length CD47 of a different species downstream from the conditional knockout allele of the swine CD47 such that full-length CD47 of a different species is expressed under control of native regulatory sequences of the target gene when the target gene is knocked out)’. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Yang is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
First, Yang provides clear motivation for expressing CD47 in the donor mammal (i.e. in vivo). Yang teaches that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). In addition, cited by Yang, Ide reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). Therefore, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would had a reasonable expectation of success in expressing full-length human CD47 gene in porcine (swine) cells.
.

Claims 41, 43-44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 2014 Jun; 28(6): 2441–2454 (first published Feb 2014); Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Prather et al., “Genetically Engineered Pig Models for Human Diseases”, ANNU. REV. ANIM. BIOSCI. 2013. 1:203–219; Yang et al. “CD47 in xenograft rejection and tolerance induction”, Xenotransplantation 2010: 17: 267–273; and Ide et al. “Role for CD47-SIRPα signaling in xenograft rejection by macrophages” PNAS 2007, Vol. 104, No. 12, 5062-5066, of record in IDS, as applied to claims 34-35, 38, and 71 above; and in further view of Alisky “Xenografts are an achievable breakthrough”, MEDICAL HYPOTHESES (2004) 63, 92–97.
Regarding claim 41, Hasan teaches that the conditional knockout allele is flanked by two LoxP sequences and is knocked out by a Cre recombinase (see Figure 1 on page 2442; see also page 2442, col. 2, “The targeting construct contained a cDNA sequence of wild-type (WT) mouse exons 18 –21, with a downstream phosphoglycerine kinase (PGK) promoter driving a neomycin (Neo) selection marker. The sequence was flanked by locus of X over P1 (LoxP) excision sites and followed by the human PER3 exon 18 … By applying tyrosine recombinase/locus of X (Cre-Lox) recombination, humanized knock-in (KI) and WT mice were created …”). Zou teaches that the conditional knockout allele is flanked by two LoxP sequences and is knocked out by a Cre recombinase (Figure 1). Hasan and Zou do not teach that the Cre recombinase is inducible. 

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a Cre recombinase, as taught by Hasan, with an inducible Cre recombinase, as taught by Alisky, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute a Cre recombinase, as taught by Hasan, with an inducible Cre recombinase, as taught by Alisky, in order to temporally control transgene activation and, as Alisky teaches, to delay transgene expression during the transgenic mammal’s lifetime until the moment needed if transgene expression causes deleterious effects to the transgenic mammal (see Alisky page 94, “Thus, if overexpression of fas ligand or other proteins interfere with the fetal or neonatal development of pigs, inducible cre-recombinase excision of stop codons provides a means for expressing these proteins only after transplantation.”).
Regarding claim 43, Alisky teaches that the inducible Cre recombinase is under control of an inducible promoter (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is 
Regarding claim 44, Alisky teaches that the inducible promoter is induced by a drug (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs”).
Regarding claim 46, Alisky teaches that the drug is tetracycline or tamoxifen (see page 94, col. 1-2, joining paragraph, “A gene coding for cre-recombinase is also introduced into the transgenic animal, with an inducible promoter driven by tetracycline, tamoxifen or other drugs”).

Response to arguments: Applicant argues “the transgenic models disclosed in Alisky merely describes artificial chromosomes or pigs transgenic for hCD55 and hCD59 without any teaching, suggestion, or motivation to generate the claimed transgenic mammal with a full-length homolog of the target gene downstream the specific conditional knockout allele” (page 23). Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Alisky is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Alisky is considered relevant prior art for teaching conditional activation of transgene expression for xenotransplantation, wherein a STOP sequence flanked by two LoxP sequences is knocked out by an inducible Cre recombinase, causing transgene expression (see page 94, col. 1-2, joining paragraph, “To use cre-recombinase for delayed gene activation, floxed stop codons are inserted in the middle of a gene prior to introduction in transgenic animals. The protein coded by the gene is not produced until the stop codon is excised by cre-recombinase … A gene coding for . 

Claims 55-56, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan et al. “A human sleep homeostasis phenotype in mice expressing a primate-specific PER3 variable-number tandem-repeat coding-region polymorphism”, FASEB J. 2014 Jun; 28(6): 2441–2454 (first published Feb 2014); in view of Zou et al. “Cre-loxP-mediated gene replacement: a mouse strain producing humanized antibodies”, Current Biology, 1994, Vol. 4, No. 12, pages 1099-1103; Prather et al., “Genetically Engineered Pig Models for Human Diseases”, ANNU. REV. ANIM. BIOSCI. 2013. 1:203–219; Yang et al. “CD47 in xenograft rejection and tolerance induction”, Xenotransplantation 2010: 17: 267–273; and Ide et al. “Role for CD47-SIRPα signaling in xenograft rejection by macrophages” PNAS 2007, Vol. 104, No. 12, 5062-5066, of record in IDS.
Regarding claims 55-56, Hasan discloses a method for making a transgenic mammal of a first species (see page 2442, col. 1, second full paragraph, “We created 2 separate transgenic mouse lines expressing the human 4- and 5-repeat of the PER3 VNTR”), comprising the steps of:
(a) replacing at least one allele of an endogenous target gene of the first species with at least one conditional knockout allele of the target gene, and
(b) inserting a transgene from a second species downstream from the conditional knockout allele of the target gene, wherein the transgene is a homolog of the target gene of the first species, and wherein the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out.
(See Figure 1 on page 2442: “A cDNA insert containing mouse exons 18–21 was inserted between 2 LoxP excision sites in mouse intron 17, replacing exon 18. After the second LoxP 
Examiner notes that, though not explicitly stated in Hasan’s disclosure, the ordinary artisan would have understood that the transgene is expressed under control of the native regulatory elements of the target gene when the target gene is knocked out since the conditional replacement takes place downstream of WT mouse exons 1-17, as disclosed by Hasan, and hence downstream of the native regulatory elements. See MPEP 2144.01. 
With respect to the limitation that the transgene encodes a full-length homolog of the target gene of the first species, Hasan teaches that the transgene encodes only humanized exon 18 but that the remainder of the exons are wild-type mouse (Figure 1 on page 2442). In other words, Hasan does not use Cre-loxP-mediated recombination to replace the non-human target gene with a fully humanized transgene. Prior to the effective filing date of the instantly claimed invention, Zou is considered relevant prior art for teaching Cre-loxP-mediated recombination for gene replacement (see ABSTRACT, “We used the Cre-loxP system, in mouse embryonic stem cells, to replace the mouse gene Cy1, which encodes the constant region of the heavy chain of IgG1 antibodies, with its human counterpart”). In the working example, depicted in Figure 2, Zou replaces the entire mouse target gene with its full-length human homolog transgene except for the exons encoding the transmembrane and cytoplasmic portions of the target gene in order to “minimize the danger of disturbing membrane expression and signaling of the humanized IgG1 in the mouse” (see page 1100, col. 1-2, joining paragraph). However, Figure 1 depicts the scheme of gene replacement prima facie obvious to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Zou, with a reasonable expectation of success because Zou teaches using Cre-loxP-mediated recombination for replacing a target gene with a transgene encoding a full-length homolog of the target gene (see Figure 1). An ordinary skilled artisan would be motivated to substitute a transgene encoding a homolog of the target gene, as taught by Hasan, with a transgene encoding a full-length homolog of the target gene, as taught by Zou, in order to fully humanize the target gene.
Examiner further notes, Zou does not introduce the transgene with an artificial promoter. Therefore, though not explicitly stated by Zou, the ordinary artisan would have understood that the transgene expression must be under control of the native regulatory elements of the homolog target gene. See MPEP 2144.01.
The instant claims require that the transgenic (donor) animal is swine. As discussed in this Office action under 35 USC 112(a), the instant specification does not exemplify any transgenic animal per se, and provides only a prophetic example demonstrating genetic alteration in swine. Therefore, the totality of enablement and operability of the instant invention depends entirely on the prior art. Accordingly, Examiner’s conclusion of obviousness (rejection) under 35 USC 103 is as enabled as the instantly claimed invention. The Patent Office does not have the facilities or means to test the enablement and operability of the instantly claimed invention, and accordingly rejection of the claims under both 35 USC 112(a) and 35 USC 103, as set forth in this Office action, is considered appropriate.
Hasan and Zou teach that the first species is mouse and the second species is human (see Hasan, page 2442, col. 1, second full paragraph, “We created 2 separate transgenic mouse lines prima facie obvious to one of ordinary skill in the art to substitute a transgenic mouse, as taught by Hasan, with a transgenic swine, as taught by Prather. An artisan would be motivated to substitute a transgenic mouse, as taught by Hasan, with a transgenic swine, as taught by Prather, because swine could serve as better models of human diseases (for example, see page 213, last full paragraph, “Unlike the mouse model expressing the same transgene, these pigs presented apoptotic neurons (exhibiting DNA fragmentation) in their brains. … This is another example in which the pig model may be the most appropriate model for HD; in contrast to the mouse, the pig exhibits DNA fragmentation and apoptotic neurons in the brain that are typical of those observed in humans.”).
Prior to the effective filing date of the instantly claimed invention, Yang is considered relevant prior art for teaching that CD47 is recognized by the immune system as a "marker of self" (page 267-268, joining paragraph) and that "porcine [swine] cells transfected with human CD47 showed markedly reduced sensitivity to in vitro phagocytosis by human macrophages" (page 268, col. 2), concluding that "transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation" (pages 268-269, joining paragraph). Yang discloses that CD47 is a transmembrane protein (page 268, first sentence). Prior to the effective filing date of the instantly claimed invention, Ide is considered relevant prior art for reducing to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). Therefore, prior to the effective filing date of the instantly claimed invention, it prima facie obvious to one of ordinary skill in the art to substitute the transgene, as taught by Hasan, with a full-length transgene encoding human CD47 (transmembrane protein), as taught by Yang and Ide, with a reasonable expectation of success because Ide reduces to practice the expression of the full-length human CD47 gene in porcine (swine) cells (see Materials and Methods on page 5065, first two paragraphs). An artisan would be motivated to substitute the transgene, as taught by Hasan, with a full-length transgene encoding human CD47 (transmembrane protein), as taught by Yang and Ide, in order to minimize risk of donor transplant rejection by the recipient’s immune system (Yang, pages 268-269, joining paragraph, “The findings discussed above demonstrate that the interspecies incompatibility of CD47 is an important mechanism that triggers phagocytosis of xenogeneic cells. … Thus, transgenic pigs expressing human CD47 could prove beneficial as donors for clinical xenotransplantation”).
Regarding claim 72, as indicated above, Yang teaches wherein the transgene encodes CD47. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633